Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146357 & (66)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146357
                                                                   COA: 300460
                                                                   Grand Traverse CC:
                                                                   10-011026-FC
  ALAN STARR TROWBRIDGE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 25, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Burt v Titlow, cert gtd 185 L Ed 2d 360; 2013 US LEXIS 1849; 81 USLW 3470
  (US 2013), is pending before the United States Supreme Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.

        The motion to expand the record remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2013                        _________________________________________
         s0515                                                                Clerk